Title: [Diary entry: 29 January 1787]
From: Washington, George
To: 

Monday 29th. Mercury at 30 in the Morning—30 at Noon and 30 at Night. Wind cold & raw from the So. West. About Sun rise it began to snow & continued to do so for 3 or 4 hours when it turned to rain, and rained thro’ the day. The Wind was Southerly but raw & cold; ground hard frozen. Rid in the Morning before breakfast to Muddy hole Plantation in order to set the Ditcher (Danl. Overdonck) to work, but the ground was so hard froze & the weather setting in so stormy he could not proceed and returned.